Birdsong, Presiding Judge.
In Standard Guaranty Ins. Co. v. Bundrage, 264 Ga. 632 (452 SE2d 474), the Supreme Court reversed the judgment of this court in Bundrage v. Standard Guaranty Ins. Co., 211 Ga. App. 288 (439 SE2d 92). Therefore, our judgment in this appeal is vacated and the judgment of the Supreme Court is made the judgment of this court. Accordingly, the judgment of the trial court in granting summary judgment to Standard Guaranty Insurance Company is reversed and the case remanded to the trial court for further proceedings in accordance with Standard Guaranty Ins. Co. v. Bundrage, supra, and Allianz Life Ins. Co. v. Riedl, 264 Ga. 395 (444 SE2d 736).

Judgment reversed and case remanded.


Pope, P. J., and Andrews, J., concur.